SHARPSTEIN, J.
This action is for the recovery of money alleged to have been received by the defendant as the agent of the plaintiff, on account of a sale by the defendant, under the authority of the plaintiff, of his interest in a water right, for which, it is alleged, defendant received $15,000, and fraudulently concealed the fact from the plaintiff, who was induced by the false representations of the plaintiff to settle with him for $1,000. The court found that the defendant sold the interest of the plaintiff in the water right, together with other interests therein, and afterward settled with plaintiff for his interest in said water right. That defendant made no false representations in connection with said settlement, and paid to plaintiff the amount then agreed upon. Judgment was entered for the defendant. Plaintiff moved for a new trial, which was denied, and this appeal is from the judgment and the order denying the motion for a new trial. Appellant insists that the findings do not support the judgment, and that the evidence is insufficient to justify the findings. We think the finding that the defendant settled with plaintiff for his interest in said water right, and made no false representation in connection therewith, and paid plaintiff the amount agreed upon in said settlement, fully supports the judgment. The evidence upon the material issues is conflicting, and we cannot disturb the findings, without violating an old and well-established rule of this court. Judgment in cause No. 11,993 and order in cause No. 12,355 affirmed.
We concur: McFarland, J.; Thornton, J.